DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/31/2020 and 02/16/2022 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 9 and 11 - 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3 of U.S. Patent No. 10758759. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 - 3, 5 - 7, 11 - 14, and 16 - 18, these claims are suggested by claim 1 of USPN 10,758,759 because it contains all the limitations of the instant claims.
Regarding claims 4 and 15, these claims are suggested by claim 2 of USPN 10,758,759 because it contains all the limitations of the instant claims.
Regarding claims 8 and 9, these claims are suggested by claim 3 of USPN 10,758,759 because it contains all the limitations of the instant claims.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,758,759 in view of Kudo (US 8479593).
Regarding claim 10, this claim is obvious over claim 1 of USPN 10,758,759 in view of Kudo (US 8,479,593) since adjusting a proportioning valve to regulate the proportion of foam concentrate to achieve a correct water-foam proportion is well known in the art as taught by Kudo.

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,758,759 in view of Boyle (20060151184).
Regarding claims 19 and 20, these claims are obvious over claim 1 of USPN 10,758,759 in view of Boyle (20060151184) since installing a fire suppression system including a dispersing device and foam/water that utilizes foam and water proportioning system on a fire truck is well known in the art as taught by Boyle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 8,479,593; “Kudo”).

Regarding claim 11, at the onset, the examiner notes that the claimed system is being considered as an apparatus statutory class of invention. Kudo discloses, in figure 1, a fluid distribution system (not enumerated, see figure 1) for a fire apparatus (ABSTRACT, “fire suppression system”) that is selectively operable in a testing mode (col. 4, lines 42-52, examiner notes during foam free testing, valve closures isolate foam concentrate from discharge) and an operating mode (col. 3, lines 26-39, examiner notes in fire suppression mode, Kudo’s foam passes through the foam concentrate isolation valve to the mixing components and discharge nozzles), the fluid distribution system (not enumerated, see figure 1) comprising: an agent line (see Kudo’s annotated figure 1) configured to receive agent (col. 3, lines 30-31, “The foam concentrate storage container isolation outlet valve's first inlet/outlet port 10a is pipingly connected to at least one foam concentrate storage container discharge port 6”) from an agent source (2); a flush line (see Kudo’s annotated figure 1) configured to receive water (col. 3, lines 63-64, “water from the fire suppression system under test's water supply flows through the first ball valve 18”) from a water source (26), the flush line (see Kudo’s annotated figure 1) connecting to the agent line (see Kudo’s annotated figure 1) at a junction (12); a flush valve (14) positioned to selectively prevent the water (examiner notes closure of Kudo’s ball valve prevents 

    PNG
    media_image1.png
    582
    708
    media_image1.png
    Greyscale

Regarding claim 13, Kudo discloses, in figure 1, an agent tank (2), wherein the agent tank (2) is the agent source (col. 3, lines 16-17, “foam concentrate storage container 2 is adapted to… discharge an aqueous foam mixture”).

Regarding claim 14, Kudo discloses, in figure 1, a water line (see Kudo’s annotated figure 1) configured to receive the water (examiner notes Kudo’s figure 1 depicts arrows indicating a flow from the water supply to the water-foam mixing component) from the water source (26); and an educator (36) coupled to the agent line (see Kudo’s annotated figure 1) and the water line (see Kudo’s annotated figure 1) downstream of the first flow meter (see Kudo’s annotated figure 1) and upstream of the second flow meter (see Kudo’s annotated figure 1).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 8,479,593; “Kudo”).

Regarding claim 12, Kudo discloses, in figure 1, a water tank (col. 2, line 29, “pre-existing water supply”), wherein the water tank (see previous comment) is the water source (26).
Applicant has disclosed a water tank is a water source. One of ordinary skill in the art would know that Kudo’s water supply is a water tank as taught by McLoughlin (see McLoughlin’s PgPub US 20130105182, ¶ 0017, “water from the tank is used continuously to supply the fire hose”). Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to use a tank, as taught by McLoughlin, to supply water through the second arm of Kudo’s T34. Doing so provides a predictable water source.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 8,479,593; “Kudo”) as applied to claim 14 respectively above, in view of Linsmeier (US 2014/0262355; “Linsmeier”).

Regarding claim 15, Kudo fails to disclose a pump positioned downstream of the eductor and upstream of the second flow meter.
Linsmeier teaches, in figure 3 a pump (324) positioned downstream (examiner notes Linsmeier’s pump is adjacent to and immediately downstream of a foam educator) of the educator (322).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Linsmeier’s scheme of positioning a pump adjacent to and .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 8,479,593; “Kudo”) as applied to claim 11, and further in view of Boyle (US 2006/0151184; “Boyle”).

Regarding claim 17, Kudo discloses comprising a controller (Kudo’s system operates in fire suppression mode and foam free testing mode therefor switches modes, the examiner construes the system ability to switch modes to indicate at least a manual operation by a human controller) configured to selectively operate the fluid distribution system (not enumerated, see figure 1) in the testing mode (col. 4, lines 42-52, examiner notes during foam free testing, valve closures isolate foam concentrate from discharge).
Kudo fails to disclose during the testing mode, acquiring first and second flow rates to determine a performance characteristic.
Boyle teaches wherein during the testing mode, the controller (¶ 0031, examiner notes during Boyle’s water equivalency test, flow rates are detected, recorded and compared to acceptance data, the examiner construes the system ability to record and compare data to indicate at least a manual operation by a human controller),  is configured to: acquire the first flow rate of the water flowing through the first flow meter (¶ 0031, “first flow meter 42, where the flow rate of the water is detected and recorded”) and the second flow rate of the water flowing through the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boyle’s scheme of evaluating the function of a foam-water fire system by accounting for a first and second flow rate upstream and downstream of a proportioning valve into Kudo’s system of testing a foam delivery system. Doing so would effectively evaluate system function.

Allowable Subject Matter
Claims 1 - 10 and 19 - 20 have been rejected for nonstatutory double patenting but would be allowable if the double patenting rejection is overcome.

Regarding claim 1, Kudo discloses an agent distribution system including a water line connected to a water supply, a foam concentrate line connected to a foam concentrate storage container, a flush line with a ball valve connected to the water supply, where the flush line extends into the foam concentrate line downstream of a foam concentrate valve, a first flow meter positioned along the foam concentrate line downstream of the flush line, a second flow meter positioned downstream of the first flow meter and upstream of a discharge nozzle, a water foam mixing component positioned along the foam concentrate line between the first and second the controller is configured to: acquire the first flow rate of the water flowing through the first flow meter and the second flow rate of the water flowing through the second flow meter; determine a performance characteristic based on the first flow rate and the second flow rate; modulate a current setting of the metering valve from a first setting to a second setting; and conduct the testing mode sequence again at the second setting of the metering valve to verify the fluid distribution system is performing properly, in combination with the remaining limitations of the claim.
The dependent claims would be allowable for at least the same reasons as above.

Regarding claim 19, Kudo and Boyle teach a fire truck, a dispersing device and an agent distribution system including a water line connected to a water supply, a foam concentrate line connected to a foam concentrate storage container, a flush line with a ball valve connected to the water supply, where the flush line extends into the foam concentrate line downstream of a foam concentrate valve, a first flow meter positioned along the foam concentrate line downstream of the flush line, a second flow meter positioned downstream of the first flow meter and upstream of a discharge nozzle, a water foam mixing component positioned along the foam concentrate line between the first and second flow meters, a solenoid valve positioned on the foam concentrate line between the first flow meter and water foam mixing component and a controller that controls the agent distribution system, Kudo and Boyle do not teach Applicant’s controller wherein, during the testing mode, the controller is configured to: acquire the first flow rate of the water flowing through the first flow meter and the second flow rate of the water flowing through the second flow meter; determine a performance characteristic based on the first flow rate and the second flow rate; modulate a current setting of the metering valve from a first setting to a second setting; and conduct the testing mode sequence again at the second setting of the metering valve to verify the fluid distribution system is performing properly, in combination with the remaining limitations of the claim.
Dependent claim 20 would be allowable for at least the same reasons as above.

Claim 18 has been rejected for nonstatutory double patenting but would be allowable if the double patenting rejection is overcome and combined with base claim 11 and intervening claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is advised to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856